Detailed Action

Response to Arguments

Applicant' s arguments with respect to claim(s) 1 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 1, the claim recites in lines 9-11 “modifying, by the remote monitor, the at least one rule for triggering, for the remote monitor, a remote monitor notification message representative of an event detected with respect to the analyte state of the host”. The word “the” in front of the limitation “at least one rule for triggering, for the remote monitor, a remote monitor notification message representative of an event detected with respect to the analyte state of the host” means that the limitation was previously recited. However, the limitation was not previously recited. Claim 1 only recites at least one rule corresponding to a host rule configured at the host monitoring device for triggering, for the host monitoring device, notification messages which is different than the rule recites in lines 9-11. For this reason, the limitations recited in lines 9-11 lack of antecedent basis, and the claim is indefinite.
Also, the claim recites in lines 15-16 “the remote monitor notification message representative of the event triggered according to the at least one rule”. Claim 1 defines a plurality of events in line 8 and another event in line 10. It is unclear if the limitation of lines 15-16 are referring to one of the events defined in line 8 or to the event defined in line 10. Furthermore, claim 1 defined at least one rule in line 6 and another at least one rule in line 9. It is unclear if the limitations of lines 15-16 are referring to the at least one rule defined in line 6 or to the at least one rule defined in line 9. For the reasons provided above, the claim is indefinite. 
The examiner has interpreted lines 9-17 the claim in the following way in order to advance prosecution:
“modifying, by the remote monitor, [[the]] at least one remote monitor rule for triggering, for the remote monitor, a remote monitor notification message representative of [[an]] a second event detected with respect to the analyte state of the host, wherein modifying the at least one remote monitor rule at the remote monitor does not modify the host rule configured at the host monitoring device
generating, at the remote monitor, the remote monitor notification message representative of the second event triggered according to the at least one remote monitor rule based on the data corresponding to the analyte state of the host monitored by the host monitoring device; and”.

In regards to claims 2-20, the claims are indefinite due to their dependency on indefinite claim 1.
 
In regards to claim 2, the claim recites in line 1-2 “wherein the receiving of the remote monitor notification message”. The words “wherein the” in front of the limitation “receiving of the remote monitor notification message” means that the limitation was previously defined. However, the limitation was not previously defined. For this reason, the limitation lacks of antecedent basis, and the claim is indefinite. The examiner has interpreted lines 1-2 the claim in the following way in order to advance prosecution: “The method of claim 1, wherein the remote monitor notification message is received by the remote monitor from the secure server, wherein the receiving of the remote monitor notification message further comprises”.

In regards to claims 3, the claim is indefinite due to their dependency on indefinite claim 2.

In regards to claim 7, the claim recites in lines 3-4 “process the analyte sensor data to detect the event, and forward, when the event is detected, the remote monitor notification message to the remote monitor based on the at least one rule”. Claim 1 defines a plurality of events in line 8 and another event in line 10. It is unclear if the limitation of lines 3-4 is referring to one of the events defined in line 8 of claim 1 or to the event defined in line 10 of claim 1. Furthermore, claim 1 defined at least one rule in line 6 and another at least one rule in line 9. It is unclear if the limitations of lines 3-4 are referring to the at least one rule defined in line 6 of claim 1 or to the at least one rule defined in line 9 of claim 1. For the reasons provided above, the claim is indefinite. The examiner has interpreted lines 3-4 the claim in the following way in order to advance prosecution: “process the analyte sensor data to detect the second event, and forward, when the second event is detected, the remote monitor notification message to the remote monitor based on the at least one remote monitor rule”.

In regards to claim 8, the claim recites in line 1-2 “further comprising detecting, based on the at least one rule at the secured server, the event, wherein the at least one rule used to”. Lines 1-2 have the same issues described in the rejection of claim 7 above. For this reason, the claim is indefinite. The examiner has interpreted lines 1-2 the claim in the following way in order to advance prosecution: “further comprising detecting, based on the at least one remote monitor rule at the secured server, the second event, wherein the at least one remote monitor rule used to”.

In regards to claim 20, the claim recites in lines 1-2 “wherein receiving the remote monitor notification message comprises”. The words “wherein” in front of the limitation “receiving the remote monitor notification message comprises” means that the limitation was previously defined. However, the limitation was not previously defined. For this reason, the limitation lacks of antecedent basis, and the claim is indefinite. The examiner has interpreted lines 1-2 the claim in the following way in order to advance prosecution: “The method of claim 1, wherein the remote monitor notification message is received by the remote monitor from the secure server, wherein receiving the remote monitor notification message comprises”.

Double Patenting Rejection

Claim(s) 1, as explained in the office action mailed on November 18, 2021 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent 9,585,563, claim(s) 1 and 10 of U.S. Patent No. 9,801,541, over claims(s) 1 and 14 of U.S. Patent No. 9,854,972, over claims(s) 1 of U.S. Patent No. 10,499,811, over claims(s) 1 of U.S. Patent No. 10,856,736, over claims(s) 1 of U.S. Patent No. 10,869,599, over claims(s) 1 and 15 of U.S. Patent No. 10,993,617, over claims(s) 1 of U.S. Patent No. 11,109,757, over claims(s) 1 and 10 of U.S. Patent No. 11,160,452.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 6-9, 15 and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (US-2008/0119705) in view of Goodnow et al. (US-2006/0010098), Robertson et al. (US-2013/0117696), Fu et al. (US-2002/0169584) and Killen et al. (US-2012/0136221).

In regards to claim 1, Patel teaches a method comprising receiving, at a remote monitor from the secure server, data corresponding to an analyte state of a host monitored by a host monitoring device [fig. 1 element 100 (host monitoring device), par. 0038 L. 4-12 (corresponding to an analyte state of a host monitored by a host monitoring device), par. 0042 L. 14-18 and par. 0043 (secure server to send data to a remote monitor)].
Patel further teaches that the system comprises at least one rule corresponding to a host rule configured at the host monitoring device for triggering, for the host monitoring device, notification messages representative of events detected with respect to the analyte state of the host [fig. 11, par. 0032 L. 1-3, par. 0046 L. 1-7, par. 0063]. However, Patel does not teach that the remote monitor receives the at least one rule.
 On the other hand, Goodnow teaches that the host can grant full access of the sensor data and target values (the at least one rule) from the server to the remote monitor  [par. 0382 L. 1-6, par. 0409]. This teaching means that the method comprises receiving, at the remote monitor from the secure server, the data and the host rule.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Goodnow’s teachings of letting the host grant full access of data and rules to the remote monitor in the method taught by Patel because it will permit the remote monitor to review whether the rules configured at host monitoring device are adequate or not for the host.
The combination of Patel and Goodnow teaches that the host can grant access of the data and the host rule from the secure server to the remote monitor [see Goodnow par. 0382 L. 1-6, par. 0409]. However, the combination does not teach that the access is granted by sending an invitation that is received at the remote monitor.
On the other hand, Robertson teaches that the remote monitor can access data that the host granted access only after the remote monitor has received and accepted an invitation [fig. 30, fig. 31, par. 0093 L. 17-19, par. 0096 L. 1-8, par. 0106 L. 15-25, par. 0124]. This teaching means that the method comprises a step of receiving, at a remote monitor, an invitation to receive, from a secure server, data that the host granted access which in the case of the combination includes data corresponding to an analyte state of a host monitored by a host monitoring device and the host rule. The aforementioned teaching also means that the method comprises a step of based on the acceptance of the invitation, receiving, at the remote monitor from the secure server, the data and the host rule.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Robertson’s teachings of being able to access the server only after an invitation has been received and accepted in the method taught by the combination because it will permit the host to control who has access to his data and rules in a secure and easy manner.
The combination of Patel, Goodnow and Robertson teaches that the system comprises the host rule configured at the host monitoring device that triggers a notification message for the host monitoring device [see Patel fig. 11, par. 0032 L. 1-3, par. 0046 L. 1-7, par. 0063]. However, the combination does not teach that the system also comprises at least one remote monitor rule for triggering, for the remote monitor, a remote monitor notification message representative of a second event detected with respect to the analyte state of the host.
On the other hand, Fu teaches that rules at the server can comprise at least one rule to send notifications of the state of the patient/host to the patient/host and at least one different rule to send notifications of the state of the patient/host to a doctor/remote monitor [par. 0044 L. 6-17, par. 0051]. This teaching means that the system comprises at least one remote monitor rule for triggering, for the remote monitor, a remote monitor notification message representative of a second event detected with respect to the analyte state of the host in addition to the at lest one rule for the host monitoring device. Also, Fu teaches that each rule is user configurable [par. 0048 L. 5-6]. This teaching mean that each rule can be set individually because each rule is different. Since each rule can be set individually, the setting of one rule will not affect the setting of another rule. In other words, the setting of the rules for doctor’s notifications will not affect the rules for the patient’s notifications. Therefore, Fu teaches that the method comprises a step of modifying the at least one remote monitor rule, wherein modifying the at least one rule remote monitor rule does not modify the host rule. 
 It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Fu’s teachings of having different set of rules for the remote monitor and the host in the method taught by the combination because it will permit the system to better manage events that are detected and to better manage notifications that require attention of a caregiver.
The combination of Patel, Goodnow, Robertson and Fu teaches that the system comprises a host rule configured by the host monitoring device [see Patel fig. 11, par. 0032 L. 1-3, par. 0046 L. 1-7, par. 0063] and at least one remote monitor rule that is user configurable [see Fu par. 0044 L. 6-17, par. 0048 L. 5-6, par. 0051]. However, the combination does not teach that the at least one remote monitor rule can be modified by the remote monitor and a step of generating at the remote monitor the remote notification message.
On the other hand, Killen teaches the remote monitor can be used to modify or set notification rules for the remote monitor [fig. A68, fig. A69, fig. A70, fig. A71, fig. A72]. This teaching means that the step of modifying the at least one remote monitor rule is performed by the remote monitor. Furthermore, Killen teaches that the method comprises a step of generating, at the remote monitor, the remote monitor notification message representative of the second event triggered according to the at least one remote monitor rule based on the sensor data [fig. A36, fig A37, par. 0143 L. 4-10, par. 0154 L. 1-8, par. 0184 L. 7-10].
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Killen’ teachings of modifying the rules of the remote monitor using the remote monitor and of generating the notification messages at the remote monitor in the method taught by the combination because it will permit a user of the remote monitor to be able to configure the notifications that he wants to receive.
The combination of Patel, Goodnow, Robertson, Fu and Killen further teaches that the method comprises a step of displaying, at the remote monitor, at least a portion of the data corresponding to the analyte state of the host [see Patel par. 0043, see Killen gig. A36, A37a, A40, A63].

In regards to clam 6, the combination of Patel, Goodnow, Robertson, Fu and Killen, as applied in claim 1 above, further teaches that the host monitoring device comprises one or more of a mobile station, a wireless terminal, a smart phone, a multi-mode wireless device, and a computer [see Patel par. 0030 L. 10-14].  

In regards to clam 7, the combination of Patel, Goodnow, Robertson, Fu and Killen, as applied in claim 1 above, further teaches that the secure server comprises at least one processor configured to receive analyte sensor data from the host monitoring device, process the analyte sensor data to detect the second event, and forward, when the second event is detected, the remote monitor notification message to the remote monitor based on the at least one remote monitor rule [see Patel  par. 0043, see Killen par. 0143 L. 4-10].  

In regards to clam 8, the combination of Patel, Goodnow, Robertson, Fu and Killen, as applied in claim 1 above, further teaches that the method comprises a step of detecting, based on the at least one remote monitor rule at the secure server, the second event [see Killen par. 0143 L. 4-10]. Also, the combination teaches that rules to transmit notifications to a remote monitor and to the host can be different [see Fu par. 0029 L. 17-25, par. 0030]. This teaching means that the at least one remote monitor rule is different from the host rule used to trigger alerts sent to the host monitoring device. The combination also teaches that the host monitoring device is coupled to a sensor system at the host [see Patel fig. 1].

In regards to clam 9, the combination of Patel, Goodnow, Robertson, Fu and Killen, as applied in claim 1 above, further teaches that the host monitoring device includes a gateway interfacing a wireless connection to a public land mobile network and the secure server [see Patel par. 0032 L. 8-12, par. 0043 L. 1-4].  

In regards to claim 11, the combination of Patel, Goodnow, Robertson, Fu and Killen, as applied in claim 1 above, further teaches that a host can grant full access to a remote monitor that will let the remote monitor to modify and access all host’s data at the server including all glucose targets (rules) established at the server [see Goodnow par. 0409]. This teaching means when full access is granted, the remote monitor can configure additional rules representative of a trigger causing an alert to be sent by the secure server to the host monitoring device.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Goodnow’s teachings of letting a remote monitor have full control of the data at the server including target values in the method taught by the combination because the remote monitor may have more knowledge regarding what it is considered to be an abnormal state of a host.

In regards to clam 15, the combination of Patel, Goodnow, Robertson, Fu and Killen, as applied in claim 1 above, further teaches that the user of the remote monitor accepts the invitation by imputing a provided code [see Robertson par. 0106 L. 15-25]. This teaching means that the method comprises a step of activating the remote monitor by opening a monitoring application where the provided code can be input.  

In regards to clam 17, the combination of Patel, Goodnow, Robertson, Fu and Killen, as applied in claim 1 above, further teaches that association of a remote monitor with a caregiver at the server requires a code entered by a user of the system [see Robertson par. 0106 L. 15-25]. This teaching means that the method comprises a step of registering, at the secure server, the remote monitor, wherein the registration includes a code provided by a health care provider.  

In regards to clam 18, the combination of Patel, Goodnow, Robertson, Fu and Killen, as applied in claim 1 above, further teaches that the method is implemented on an apparatus comprising at least one processor and at least one memory including code, which when executed by the at least one processor causes the apparatus to provide the method [see Robertson fig. 53, par. 0155 L. 1-10, see Killen par. 0108].

  In regards to clam 19, the combination of Patel, Goodnow, Robertson, Fu and Killen, as applied in claim 1 above, further teaches that a non-transitory computer-readable storage medium includes code which when executed by at least one processor causes the method [see Robertson fig. 53, par. 0155 L. 1-10, see Killen par. 0108].  

In regards to clam 20, the combination of Patel, Goodnow, Robertson, Fu and Killen, as applied in claim 1 above, further teaches that receiving the remote monitor notification message comprises receiving the remote monitor notification message at a processor of the remote monitor locally for display by the remote monitor [see Robertson par. 0084 L. 3-8, see Killen fig. A71].

Claim(s) 2 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (US-2008/0119705) in view of Goodnow et al. (US-2006/0010098), Robertson et al. (US-2013/0117696), Fu et al. (US-2002/0169584) and Killen et al. (US-2012/0136221) as applied to claim 1 above, and further in view of Dhiman et al. (US-8,355,320).

In regards to clam 2, the combination of Patel, Goodnow, Robertson, Fu and Killen, as applied in claim 1 above, does not teach that the remote monitor notification message is received by the remote monitor from the secure server and that the remote monitor notification message is received via a first wireless connection and that the data is received via a second wireless connection.
On the other hand, Dhiman teaches that notification messages can be received via a first wireless connection between a remote monitor and a notification service coupled to a server and that data from the server can be received via a second wireless connection between the remote monitor and the server [col. 2 L. 57-62, col. 2 L. 66-67, col. 3 L. 1-4].
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Dhiman’s teachings of receiving the notification message and the information via two different wireless connection in the method taught by the combination because two different communication channel will permit to reduce collisions and increase the chances that notification messages are received by remote monitors.

In regards to clam 16, the combination of Patel, Goodnow, Robertson, Fu and Killen, as applied in claim 1 above, does not teach that a connection is established to access the data.
On the other hand, Dhiman teaches that after receiving a notification, a connection can be established to receive data from the server [col. 2 L. 57-62, col. 2 L. 66-67, col. 3 L. 1-4]. This teaching means that the method comprises a step of establishing a connection between the remote monitor and the server to enable the receiving of the data.  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Dhiman’s teachings of establishing a new connection to access the data form the server in the method taught by the combination because it will permit the server to transmit data via a different connection than the notification messages, therefore increasing the chances that the data will be received without errors.

Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (US-2008/0119705) in view of Goodnow et al. (US-2006/0010098), Robertson et al. (US-2013/0117696), Fu et al. (US-2002/0169584), Killen et al. (US-2012/0136221) and Dhiman et al. (US-8,355,320) as applied to claim 2 above, and further in view of Applicant’s Admitted Prior Art (AAPA).

In regards to clam 3, the combination of Patel, Goodnow, Robertson, Fu, Killen and Dhiman, as applied in claim 2 above, further teaches that the first wireless connection comprises a persistent connection configured to carry a short message pushed by the notification service to a notification message center at the remote monitor [see Dhiman col. 2 L. 57-62]. Also, the combination teaches that the second wireless connection comprises a momentary connection established to provide the data [see Dhiman col. 2 L. 66-67, col. 3 L. 1-4].
The combination of Patel, Goodnow, Robertson, Fu, Killen and Dhiman does not explicitly teach that the first and second wireless connections are encrypted. However, AAPA teaches that encryption of communications are well known in the art to protect unauthorized access. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to encrypt the first and second wireless connections in the method taught by the combination because it will permit the system to transmit all the data securely.

Claim(s) 4, 10 and 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (US-2008/0119705) in view of Goodnow et al. (US-2006/0010098), Robertson et al. (US-2013/0117696), Fu et al. (US-2002/0169584) and Killen et al. (US-2012/0136221) as applied to claim 1 above, and further in view of Hastings (US-2005/0148890).

In regards to clam 4, the combination of Patel, Goodnow, Robertson, Fu and Killen, as applied in claim 1 above, does not teach inhibiting access to one or more applications at the remote monitor until an action at the remote monitor is detected to indicate receipt of the remote monitor notification message, wherein the remote monitor further comprises a monitoring application
On the other hand, Hastings teaches inhibiting access to one or more applications at the remote monitor until an action at the remote monitor is detected to indicate receipt of the remote monitor notification message, wherein the remote monitor further comprises a monitoring application [par. 0147 L. 1-11, par. 0148].  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Hastings’ teachings of inhibiting access to one or more application when an alert is received in the method taught by the combination because it will permit the system to make user that the user of the remote monitor has received the alert.

In regards to clam 10, the combination of Patel, Goodnow, Robertson, Fu and Killen, as applied in claim 1 above, does not teach configuring a plurality of remote monitors, wherein at least one of the plurality of remote monitors is designated as a primary monitor, and at least one of the plurality of remote monitors is designated as a secondary monitor.
On the other hand, Hastings teaches that the method comprises a step of configuring a plurality of remote monitors, wherein at least one of the plurality of remote monitors is designated as a primary monitor, and at least one of the plurality of remote monitors is designated as a secondary monitor [fig. 4 steps 318 and 320, par. 0202, par. 0260].  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Hastings’ teachings of assigning a primary and a secondary monitor in the method taught by the combination because it will permit the server to make sure that at least one caregiver receives a notification when one the caregivers is not available.

In regards to clam 12, the combination of Patel, Goodnow, Robertson, Fu and Killen, as applied in claim 1 above, does not teach configuring, by the remote monitor, one or more invitations sent to one or more devices to invite the one or more devices to monitor the analyte state of the host.
On the other hand, Hastings teaches that the remote monitor can request the server to forward data to one or more remote monitors [fig. 5 step 416 and 418, par. 0196]. This teaching means that the method comprises a step of configuring, by the remote monitor, one or more invitations sent to one or more devices to invite the one or more devices to the state of the host.  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Hastings’ teachings of letting another remote monitor to access the data in the method taught by the combination because it will permit a caregiver to get a second opinion or to assign to another caregiver the care of a patient.

In regards to clam 13, the combination of Patel, Goodnow, Robertson, Fu and Killen, as applied in claim 1 above, does not teach sending, to the secure server, a message acknowledging a receipt of the remote monitor notification message.
On the other hand, Hastings teaches that the method comprises a step of sending, to the server, a message acknowledging a receipt of the remote monitor notification message [par. 0246].  
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Hastings’ teachings of acknowledging the receipt of the notification message in the method taught by the combination because it will permit the server to verify that the notification message was received by the remote monitor.

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (US-2008/0119705) in view of Goodnow et al. (US-2006/0010098), Robertson et al. (US-2013/0117696), Fu et al. (US-2002/0169584) and Killen et al. (US-2012/0136221) as applied to claim 1 above, and further in view of Rainsito et al. (US-2010/0281409).

In regards to clam 5, the combination of Patel, Goodnow, Robertson, Fu and Killen, as applied in claim 1 above, does not teach that the remote monitor notification message is received as a momentary message on a display at the remote monitor, without inhibiting access to one or more applications at the remote monitor.
On the other hand, Rainsito teaches the concept of when a notification is received at a device; the device displays a notification message for a period of time and then disappears [par. 0072 L. 7-15]. This teaching means that the presenting of a notification message comprises presenting the notification message as a momentary message on a display at the device, without inhibiting access to one or more applications at the remote monitor
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Rainsito’s teachings of displaying the notification message as a temporary message in the method taught by the combination because it will permit the user to continue using the remote monitor while still receiving important notifications.

Claim(s) 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel et al. (US-2008/0119705) in view of Goodnow et al. (US-2006/0010098), Robertson et al. (US-2013/0117696), Fu et al. (US-2002/0169584) and Killen et al. (US-2012/0136221) as applied to claim 1 above, and further in view of Mann et al. (US-2007/0088223).

In regards to clam 14, the combination of Patel, Goodnow, Robertson, Fu and Killen, as applied in claim 1 above, does not teach that the remote monitor notification message includes at least one of an indication of a need to calibrate a sensor.
On the other hand, Mann teaches that a system can notify the caregiver (remote monitor) that a sensor needs calibration [par. 0058 L. 9-10].
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Mann’s teachings of notifying the caregiver the need to calibrate a sensor in the method taught by the combination because it will permit the caregiver to know that the sensor is working properly. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966. The examiner can normally be reached 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN D BALSECA/Examiner, Art Unit 2685